Citation Nr: 1119808	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  10-01 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a neck disorder, and if so, whether service connection may be granted.

2.  Entitlement to service connection for a lumbar disorder.

3.  Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Appellant represented by:	Angie Thompson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The appellant had a period of active duty for training (ACDUTRA) from February 1999 to July 1999, with periods of inactive duty thereafter until 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has since been transferred to the RO in Louisville, Kentucky.  

The appellant testified at an RO formal hearing in April 2010 and at a hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of those proceedings has been associated with the appellant's claims file.

A review of the record reveals that the appellant was denied service connection for the residuals of a neck injury in a June 2005 rating decision.  As the record reflects that he is currently seeking service connection for the same symptomatology as was sought in 2005, and as the record reflects that he failed to perfect a timely appeal of the denial of his 2005 claim, the Board has rephrased the appellant's instant service connection claim as a claim to reopen.



FINDINGS OF FACT

1.  In a rating decision issued in June 2005, the RO denied service connection for a neck disorder, referred to as the residuals of a neck injury (or "neck injury").  Following receipt of notification of this determination, the appellant did not timely perfect an appeal, and the decision became final.

2.  When presumed credible, the evidence submitted since June 2005 is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the appellant's claim.

3.  The more probative medical opinion of record fails to relate the appellant's currently diagnosed neck disorder, cervical degenerative disc disease, to service.

4.  The evidence of record fails to relate the appellant's current lower back disorder to service, and the appellant himself does not contend that his current lower back disorder is related to service.

5.   The appellant's report that he has experienced hip pain continuously since his period of ACDUTRA is not credible.

6.  The only medical opinion of record addressing the etiology of the appellant's bilateral hip disorder fails to relate it to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the appellant's claim of entitlement to service connection for a neck disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  The criteria for service connection for a neck disorder, currently diagnosed as cervical degenerative disc disease, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The criteria for service connection for a lower back disorder, currently diagnosed as lumbago, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  The criteria for service connection for a bilateral hip disorder, currently diagnosed as bilateral hip osteoarthritis, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As to the reopening of the appellant's service connection claim for a neck disorder, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.

With regard to the merits of this reopened service connection claim, as well as the appellant's service connection claims for lower back and bilateral hip disorders, VA's notice requirements were satisfied by a letter issued in August 2008, which explained the criteria for establishing service connection, and which was sent prior to the initial adjudication of the appellant's claims. 

Regarding VA's duty to assist, the appellant's service treatment and personnel records, as well as his Social Security Administration (SSA) records, have been obtained, and the appellant has not identified any relevant treatment records that have not been obtained.  While the appellant reported receiving neck treatment from Dr. Collins during his Board hearing, the Board notes that during the hearing, the appellant provided a medical opinion from this treatment provider.  Thus, as the etiology of the appellant's current neck disorder (and not the severity of his neck disorder) is at issue, and as this letter reflects a recent detailed medical opinion addressing the etiology of the appellant's neck disorder, the Board finds that the record currently contains the relevant medical evidence from this treatment provider.  Accordingly, the claim need not be remanded to allow VA to obtain the treatment records from Dr. Collins.  

The appellant was also provided with several pertinent VA examinations during the instant appeal period, and the Board finds that these VA examinations and corresponding medical opinions are sufficient in that they reflect that the examiners performed sufficient medical examinations of the appellant, reviewed the appellant's claims file in conjunction with the examinations, and provided sufficient rationales for their medical opinions.  Moreover, the appellant testified at both an RO formal hearing and a hearing before the undersigned Veterans Law Judge.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the appellant's claims.  

Moreover, in light of the denial of the appellant's claims, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

Claim to Reopen

The appellant's service connection claim for a neck disorder, referred to as residuals of a neck injury, was denied by a June 2005 rating decision.  The appellant was notified of his appellate rights, and a statement of the case was issued; however, the appellant did not perfect an appeal the decision.  Thus, the decision became final.  In June 2008, the appellant sought to reopen his claim.  His request was denied by the RO in a November 2008 rating decision, and the appellant's disagreement with that denial gave rise to the current appeal.
	
A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the issuance of the June 2005 rating decision, the appellant submitted a medical opinion in conjunction with his Board hearing, at which time he waived initial RO consideration of this evidence.  The medical opinion is authored by the appellant's private treating primary care physician and states that it cannot be determined with complete certainty that the appellant's military service was not a causative agent in his development of cervical degenerative disc disease.

This evidence is new as it was not of record at the time of the last final disallowance of the claim, and the Board also finds it to be material.  In the June 2005 rating decision, the appellant's claim was essentially denied because the evidence of record failed to provide a link between the appellant's neck disorder and service.  This newly submitted medical opinion, when viewed in the light most favorable to the appellant and presumed credible, suggests a potential link between the appellant's neck disorder and service; therefore, it relates to the reason the appellant's claim was initially denied.  As such, the newly submitted evidence raises a reasonable probability of substantiating the appellant's claim and therefore serves as a basis for reopening the claim.  

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or for an injury incurred or aggravated while performing inactive duty for training (INACDUTRA). 38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110; 38 C.F.R. § 3.6(c), (d), 3.303 (2010).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010).

Neck Disorder

The appellant claims that his current neck disorder is related to an in-service neck injury that he incurred during his period of ACDUTRA. The appellant has testified that during basic training, he was struck in the head with a pugil stick, and his helmet became dislodged.  He has further testified that he received medical treatment for this injury and was prohibited from doing sit-up exercises for three to four days.

The appellant's ACDUTRA service treatment records fail to reflect any reference to treatment for his claimed injury or any reference to any neck impairment.  The appellant's reservist records reflect that in February 2004, he reported that he had been involved in a motor vehicle accident in which he incurred a cervical strain.  (The records do not suggest, nor does the appellant contend, that this motor vehicle accident occurred during a period of ACDUTRA or INACDUTRA.)  Records from June 2004 reflect diagnoses of neck strain and cervical degenerative disc disease, as well as a corresponding recommendation that the appellant be discharged from his reserve service due to his neck and knee disorders.  A January 2005 letter from the Kentucky National Guard advises the appellant that he no longer meets the Army medical standards for retention due to his degenerative disc disease.

May 2006 private cervical spine x-rays were interpreted to reveal degenerative disc disease, and SSA disability evaluations conducted in August 2006 in February 2007 reflect assessments of degenerative disc disease.  Private treatment records from March to April 2010 reflect the appellant's treatment for neck pain.

The appellant was afforded a VA spinal examination in June 2010, during which he reported that in April 1999 while participating in basic training (during his period of ACDUTRA), he was struck in the head with a pugil stick, dislodging his helmet.  He stated that he received medical treatment for this condition and was advised not to carry his back-pack or perform sit-ups for several days after his injury.  However, he acknowledged that this medical treatment was not documented in his service treatment records and reported that he had no further treatment for neck pain during the remainder of his period of ACDUTRA (as his residual neck symptoms were not so severe as to warrant treatment) or thereafter until early in 2004 when he injured his neck in a motor vehicle accident.  (The appellant also recounted being involved in a second motor vehicle accident during which he also sustained a neck injury, but he did not provide the date of this accident.)  

After examining the appellant and reviewing x-rays of the appellant's cervical spine, the examiner diagnosed the appellant to have mild cervical spine degenerative joint disease and cervical degenerative disc disease at a single level.  However, the examiner failed to relate the appellant's currently-diagnosed neck disorder to his military service.  In support of this opinion, the examiner cited the lack of any medical treatment for neck pain or a neck disorder until 2004 after the appellant reported that he sustained a cervical strain in a nonservice-related motor vehicle accident.

In a February 2011 letter from the appellant's primary care physician, the physician recounts the appellant's report of an in-service neck injury and involvement in several nonservice-related motor vehicle accidents.  The physician then stated that the exact cause of the appellant's cervical degenerative disc disease could not be determined, as degenerative disc disease is a progressive disease and that any single factor, including both the appellant's reported in-service neck injury or any one of his motor vehicle accidents, could not be solely credited or excluded as a contributing factor to the appellant's degenerative disc disease.

After reviewing the evidence of record, the Board does not find that service connection for the appellant's neck disorder, currently diagnosed as cervical degenerative joint disease and degenerative disc disease, is not warranted.  With regard to the appellant's contention that he injured his neck during his period of ACDUTRA and has experienced neck pain since service, the Board notes that the appellant is credible to report this in-service injury and related neck pain thereafter.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  Moreover, the Board will not necessarily discount the appellant's report of an in-service injury because it is not documented in his service treatment records.    See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lack of contemporaneous medical evidence does not necessarily render lay evidence not credible).  However, while the lack of any service treatment records reflecting the appellant's reported in-service injury and related treatment does not necessarily render the appellant's statements not credible, it is notable that there are other service treatment records from April 1999 (the month he reports injuring his neck) of record, and they do not reference this injury or his reported related physical profile.  Moreover, to the extent the Veteran is reporting that his treatment providers failed to document that he received medical treatment  after his injury and was restricted from performing certain activities, such as sit-ups, that are routinely performed during basic training, the Board does not find this assertion to be credible.  It is also notable that the first evidence of record reflecting the appellant's report of experiencing neck pain is in a February 2004 reservist annual medical certificate, at which time the appellant reported his involvement in a motor vehicle accident in which he incurred a cervical strain.  Thus, the Board finds that the evidence of record in its entirety does not support the appellant's chronology of the onset and continuity of his neck pain.

Moreover, given this evidence of record first reflecting a reported neck disorder after his involvement in a 2004 motor vehicle accident, coupled with the absence of any noted neck pathology during the appellant's period of ACDUTRA, the VA examiner who conducted the appellant's 2010 VA spinal examination opined that it was less likely than not that the appellant's cervical degenerative joint disease and degenerative disc disease was related to service.  The Board finds that this VA opinion is probative, as it is consistent with the evidence of record reflecting the appellant's first complaint of neck pain in 2004 after his reported involvement in a motor vehicle accident in early 2004 , with all documented complaints of neck pain made thereafter.  Thus, the Board finds that this VA opinion is supported by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion). 

With regard to the medical opinion authored by the appellant's private primary care physician, the Board finds that the physician's statement that no one event can be considered to be the determinative cause of his current cervical degenerative disc disease and that the appellant's reported in-service injury could not be excluded as one of the cumulative causes of his progressive cervical disease is not tantamount to a positive medical nexus opinion linking his current cervical disorder to service.  Rather, the opinion seems to state that any number of factors could have resulted or combined to result in the appellant's current cervical degenerative disc disease, and not that the appellant's current cervical degenerative disc disease is at least as likely as not related to service.  Accordingly, the Board finds that the VA medical opinion, which provides a conclusive and not speculative medical opinion, should be provided more probative value than the private medical opinion offered by the appellant.

In sum, given the first record of a neck disorder in 2004 after the appellant's reported nonservice-related motor vehicle accident earlier that year, coupled with the more probative medical opinion of record failing to link the appellant's current cervical degenerative disc disease to service, the Board finds that a basis for granting service connection for a  neck disorder has not been presented, and the appellant's appeal is therefore denied.

Lower Back Disorder

The issue of entitlement to service connection for a lower back disorder, referred to as lumbar degenerative disc disease, was construed by the RO from the appellant's claim seeking entitlement to an unspecified form of degenerative disc disease.  However, while the appellant's claims file reflects a currently-diagnosed lower  back disorder, including diagnosis of levoscoliosis in 2010 (with no degenerative changes found on x-rays of the lumbar spine), the appellant's service treatment records reflect no lower back complaints or reference to any lower back disorders.  Moreover, during his Board hearing, the appellant testified that he was unsure as to how this service connection issue had been raised, as he did not currently contend that he has a lower back disorder as the result of service.  

Furthermore, in conjunction with his 2010 VA examination, the appellant reported that the onset of his back pain was in 2005 (after his discharge from the National Guard), and based on the appellant's reported on-set of back pain in 2005 and first back complaint of record in 2006, the examiner found that the appellant's current lower back disorder (diagnosed as lumbago during the VA examination) was not caused by or related to the appellant's miliary service.

Given the lack of any in-service reported or documented treatment for a lower back disorder during service or until his discharge from the National Guard, coupled with the appellant's report that he did not intend to submit a service connection claim for  a lower back disorder, the Board finds that a basis for granting service connection for a lower back disorder has not been presented.  Accordingly, the appellant's appeal of this issue is denied.



Bilateral Hip Disorder

The appellant is seeking service connection for a bilateral hip disorder that he claims resulted from service.  During his RO and Board hearings, the appellant testified that he injured his hips when he fell while climbing stairs during his period of ACDUTRA and that he believes that his hip disorders may have been aggravated when he continued to participate in marching exercises after his fall.  

The appellant's service treatment records reflect that in April 1999, he complained of bilateral hip and knee pain and was assessed with a left tibial stress reaction and iliotibial band syndrome.  A subsequent April 1999 service treatment record reflects the appellant's report of left hip pain, and the appellant was noted to have a full range of left hip motion, although he reported experiencing pain on range of motion testing.  The record reflects an assessment of left hip strain.  The appellant's service treatment records from the remainder of his period of ACDUTRA and from his following reserve service fail to reflect any further complaints of hip pain or reference to any hip disorders.   

The first post-service record referencing treatment for a hip disorder is a July 2006 private x-ray report reflecting an impression of right hip osteoarthritis.   Additionally, an August 2006 SSA disability evaluation report notes a diagnosis of generalized arthritis in conjunction with the appellant's reports of experiencing pain in his hips and other joints.

The appellant was afforded a VA joints examination in June 2010 to address the etiology of his claimed hip disorders, during which the appellant reported receiving treatment for right hip pain in service and that his left hip only became symptomatic in 2000 or 2001.  The appellant also reported that the only hip treatment he had received since service was the 2007 [sic] right hip x-ray which was interpreted to reveal osteoarthritis.   After conducting a physical examination and reviewing x-rays of the appellant's hips that were interpreted to reveal slight degenerative changes of both hips, the examiner found that it was less likely than not that the appellant's current bilateral hip osteoarthritis was related to his in-service hip complaints.  After chronicling the medical evidence of record, including the gap in treatment between the appellant's April 1999 in-service treatment for hip pain and a left hip strain and the first post-service diagnosis of right hip osteoarthritis in 2006, the examiner found that the medical evidence of record failed to provide a link between the appellant's current hip disorders and service.  

The Board finds that this medical opinion is probative, as it was made after a thorough review of the appellant's claims file and is supported by a sufficient rationale.  See Prejean, 13 Vet. App. at 448-49.  Moreover, the Board finds that the opinion is consistent with the evidence of record, which reflects a gap in treatment between 1999 and 2006.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).   

While the appellant is competent to report initial onset of his hip pain during service and the continuity of his hip symptomatology since service, see Layno, 6 Vet. App. at 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required), the Board finds that the appellant's report of ongoing hip pain since service is not credible, as it is contradicted by other statements of record.  Notably, during his Board hearing, the appellant specifically testified that he had no hip trouble before entering service.  However, in conjunction with an SSA disability evaluation performed in February 2007 (which was conducted approximately one year before the appellant filed the instant claim seeking VA compensation for his hip disorders), the appellant reported that he had experienced hip problems since high school.  The Board finds that this discrepancy in the appellant's report of the onset of his hip pain casts doubt on his credibility as a reliable historian.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  

The Board acknowledges that the appellant was noted to have no hip disorders upon entrance to his period of ACDUTRA, and the appellant's ACDUTRA service treatment records document his in-service hip complaints.   See generally Smith v. Shinseki, 24 Vet. App. 40 (2010) (holding that regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service).  However, the Board finds that the appellant's contention that he has experienced continuous hip pain since ACDUTRA is not credible based on the evidence of record reflecting that he is not a reliable historian.  

Thus, given that the only medical opinion of record addressing the etiology of the appellant's bilateral hip disorders fails to provide a link to service and that the Board has found the appellant's report of experiencing hip pain continuously since service is not credible, the Board finds that a basis for granting service connection has not been presented.  Thus, the appellant's appeal of this issue is denied.


ORDER

New and material evidence having been presented, the appellant's claim of entitlement to service connection for a neck disorder, currently diagnosed as cervical degenerative disc disease, is reopened. 

Service connection for a neck disorder, currently diagnosed as cervical degenerative disc disease, is denied.

Service connection for a lower back disorder is denied.

Service connection for a bilateral hip disorder is denied.




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


